Citation Nr: 9925555	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Honolulu Regional Office (RO) February 1997 rating decision 
which denied service connection for PTSD.

A review of the record reveals that service connection for 
PTSD was previously denied by RO rating decision in April 
1995, and no timely appeal therefrom was filed.  Thus, that 
rating decision became final and is not subject to revision 
on the same factual basis, but may be reopened on submission 
of new and material evidence.  Pursuant to Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), 
the Board must make a determination as to whether new and 
material evidence has been submitted to reopen the claim, and 
the claim of service connection for PTSD is therefore 
properly framed as listed on the title page above.

By February 1997 rating decision, the RO denied the veteran's 
claim of entitlement to nonservice-connected pension.  Notice 
of disagreement with regard to that matter was received by 
the RO in March 1997, a statement of the case was issued 
later in March 1997, and substantive appeal was received in 
February 1998.  By October 1998 determination, the RO granted 
the veteran a nonservice-connected disability pension, 
effective July 30, 1996, the date of receipt of the claim.  
The October 1998 favorable action by the RO as to the claim 
of entitlement to nonservice-connected pension is a full 
grant of the benefit sought pursuant to Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Service connection for PTSD was denied by April 1995 RO 
rating decision; no timely appeal therefrom was filed by or 
on behalf of the veteran.

2.  Evidence submitted in support of the veteran's 
application to reopen the claim of service connection for 
PTSD since the April 1995 RO rating decision is new, relevant 
and probative of the issue at hand.  

3.  The veteran participated in the Vietnam Counteroffensive 
Phase III and served in a maintenance company which is shown 
to have been in combat in Vietnam.

4.  There is a current diagnosis of PTSD which is supported 
by credible evidence of nexus to active wartime service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1995 RO rating 
decision denying service connection for PTSD is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was initially denied by April 
1995 RO rating decisions finding that the medical evidence of 
record did not reveal a clear diagnosis of that disorder, and 
the evidence did not demonstrate that stressful events 
warranting a PTSD diagnosis occurred in service.  The veteran 
was notified of that decision and his appeal rights but did 
not file timely appeal therefrom.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1998).  Accordingly, the 
April 1995 RO rating decision denying service connection for 
PTSD became final and is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998); Evans v. Brown, 9 
Vet. App. 273 (1996).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett, 83 F.3d at 1383-84, aff'd, 83 F.3d 
1380.  See also Winters, 12 Vet. App. at 206.  In addressing 
whether new and material evidence has been submitted, the 
Board must review the evidence before VA at the time of the 
prior decision, identify any additional evidence now before 
VA, and determine whether that additional evidence is both 
new and material.  If so, then the claim will be reopened.  
If not, that is where the analysis must end as the Board 
lacks jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO rating decision in April 1995.  Evidence of record at the 
time of the April 1995 rating decision included the veteran's 
service medical record; such records do not reveal any 
reports or findings indicative of the presence of PTSD 
symptomatology or other neuropsychiatric/psychological 
impairments or disabilities (although he reported a history 
of "nervous trouble" on service entrance medical 
examination in November 1965, no pertinent clinical findings 
were indicated on examination).  His service records show 
that he served as a welder and senior metal body repairman in 
the 149th Maintenance Company in Vietnam from October 1967 to 
October 1968; although he was not awarded any combat awards 
or decorations, he is shown to have participated in the 
Vietnam Counteroffensive Phase III.  

A June 1994 memorandum from the Hilo Vet Center indicates 
that the veteran came to that facility in May 1994, reporting 
mental and substance abuse problems; he was scheduled to see 
a nurse in June 1994 but the appointment was canceled and, as 
of the date of the memorandum, no treatment records were 
available.

Evidence submitted since the April 1995 RO rating decision 
denying service connection for PTSD includes medical records 
from the Queen's Hawaii Care from July 1996 to May 1997.  
Such records reveal treatment associated with various 
psychological, psychiatric, and substance abuse symptoms, and 
include a clear diagnosis of PTSD.  During this period of 
treatment, the veteran indicated that he felt lost, 
suspicious, alienated, guilty, angry, mistrustful, dangerous 
to self and others, and unable to deal with people; he had 
difficulties at work and dealing with emotions, memories, and 
life since his return from Vietnam.  

In September 1996, the veteran submitted a lengthy, detailed 
description of his life prior to, during, and after his 
active service (including service in Vietnam), providing 
detailed information regarding the stressful nature of his 
service (beginning in basic training and ending with his 
return from Vietnam).  He indicated that although he was not 
assigned to a "combat unit," his service in Vietnam 
included exposure to combat, including participation in 
several reconnaissance patrol missions (during which he 
reportedly killed enemy soldiers).  

On VA psychiatric examination in January 1997, the veteran 
described in detail his participation in reconnaissance 
patrols during service in Vietnam, several of which included 
combat with the enemy; he stated that he killed enemy 
soldiers.  He indicated that he returned from Vietnam a 
changed man, grew angry, violent, impatient, and irritable, 
and became unable to get along with family members and other 
people in social and employment settings; he indicated that 
he married his high school sweetheart and had two children, 
but became abusive toward his spouse and children and they 
eventually divorced in 1976.  On examination, PTSD was 
diagnosed.

A May 1997 determination letter from the Social Security 
Administration and accompanying private medical records from 
various sources, dated from January 1996 to May 1997, reveal 
that the veteran was found eligible to receive Supplemental 
Security Income, beginning in February 1997, with the primary 
diagnosis of PTSD.  

In March 1998, the veteran's mother indicated that he was 
generally a happy and well-adjusted person prior to going to 
Vietnam, that he maintained steady relationships with family 
and friends, held part-time jobs, and acted "responsibly."  
His personality reportedly changed after his return from 
Vietnam; he appeared deeply troubled by his experiences and 
by the fact that some of his friends had died there; he was 
unable to maintain steady employment and relationships with 
people; his marriage ended in divorce, and he separated and 
isolated himself from friends and family.  She indicated 
that, prior to being approached by him to write this letter, 
she had no contact with him for a number of years.

In a March 1998 letter, [redacted] indicated that his son and the 
veteran were close friends from childhood until the death of 
his son in Vietnam.  Reportedly, the veteran felt guilty 
about having survived the war while his friend had died 
there.  Also of record is a photocopy of a directory of names 
of Vietnam casualties taken from the Vietnam Veterans 
Memorial listing, in pertinent part, the name of Mr. [redacted] 
son (who died in Vietnam in November 1968).

In April 1998, an article titled Cognitive Therapy for 
Trauma-Related Guilt: Conceptual Bases and Treatment Outlines 
was submitted into the record.  The article describes, in 
general terms, the subject matter of trauma-related feelings 
of guilt which may give rise to the onset of PTSD.

Also submitted in April 1998 are photocopies of records 
concerning the 149th Maintenance Company in June 1967 (prior 
to the veteran's joining that unit in October 1967), the 
activities of the 62nd Maintenance Battalion (a part of which 
was the 149th Maintenance Company) from October to December 
1967 (while the veteran was assigned to that unit), and 62nd 
Maintenance Battalion Operational Report ending in January 
1968.  Such evidence indicates, collectively, that the 149th 
Maintenance Company engaged in direct combat with the enemy 
during the reported period of time.

An April 1998 clinical report from S. Choy, Ph.D., reveals 
that he treated the veteran with psychotherapy since July 
1996.  He provided information regarding his professional 
background and qualifications for treating PTSD patients, 
described the nature of the veteran's treatment, and 
thoroughly detailed the nature and severity of the veteran's 
pertinent symptomatology.  He concluded that the veteran 
clearly met all diagnostic criteria for a diagnosis of PTSD.  

Based on the foregoing, the Board finds that the evidence 
submitted since the April 1995 RO rating decision is new, 
relevant, and probative of the issue at hand, and the claim 
of service connection for PTSD is therefore reopened.  In 
particular, the evidence includes a clear medical diagnosis 
of PTSD, linking the onset thereof to active service; the 
veteran's service records and the reports of activities of 
the 149th Maintenance Company and the 62nd Maintenance 
Battalion during the period when the veteran was a part of 
the 149th Maintenance Battalion in Vietnam indicate that he 
participated in Vietnam Counteroffensive Phase III, and that 
his company participated in combat with the enemy.  The March 
1998 statement from the father of one of the veteran's 
friends reveals that his son died in Vietnam soon after the 
veteran returned from Vietnam.  Thus, the recently furnished 
evidence is new, material, and probative of the issue at 
hand, and must be considered to fairly decide the merits of 
his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

A review of the record indicates that the veteran's claim of 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a).  VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  In this regard, the Board notes that all 
available pertinent records have been obtained and associated 
with his claims folder.  On review of such material, the 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claim, and that there are 
no outstanding records which the RO has not obtained or 
attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  In the case of a combat veteran, 
satisfactory lay or other evidence of service incurrence of 
injury, if consistent with the circumstances, conditions, or 
hardships of such service shall be accepted as sufficient 
proof of service connection notwithstanding that there is no 
official record of such incurrence in service.  38 U.S.C.A. 
§ 1154(b).  

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and the in-service stressor, is required.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id., as amended (64 Fed. 
Reg. 32,807-08 (June 18, 1999).

Based on the foregoing, the evidence supports service 
connection for PTSD.  Although the veteran's service records 
do not show that he was awarded any combat-related military 
decoration or that he sustained any combat-related wound or 
injury during his Vietnam service, the records do indicate 
that he participated in the Vietnam Counteroffensive Phase 
III, and that the 149th Maintenance Company (of which he was 
a part) participated in combat activity in Vietnam; absent 
clear evidence to the contrary, the Board finds this evidence 
sufficient to show combat exposure.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

The entirety of the evidence of record, including both lay 
and medical evidence, does not indicate that the veteran had 
any chronic psychiatric disability prior to active service 
(despite a report of past history of "nervous trouble" on 
service entrance examination in November 1965); he is shown 
to have experienced significant difficulty since separation 
from service, including a failed marriage and difficulty in 
employment settings.  Most importantly, recent clinical 
evidence reveals a clear, unambiguous diagnosis of PTSD shown 
to be related to service (see January 1997 VA psychiatric 
examination and April 1998 letter from Dr. Choy).  

Resolving all benefit of the doubt in the veteran's favor, 
the Board finds that the evidence of record supports service 
connection for PTSD.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990); a clear diagnosis of 
PTSD has been made, the veteran is likely to have been 
exposed to combat in Vietnam, his reported stressors are 
combat-related and are not inconsistent with the 
circumstances, conditions, or hardships of such service, and 
a link between PTSD and active service has been shown by 
competent clinical evidence.  




	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been presented in support of 
the claim of service connection for PTSD, the claim is 
reopened.

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

